Citation Nr: 0633456	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  98-15 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1970. He died in December 1997, and his widow is the 
appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO) that denied service connection for the cause of 
the veteran's death and entitlement to Dependents' 
Educational Assistance (DEA) benefits under 38 U.S.C.A. 
Chapter 35.

The Board remanded the matter in July 1999.  In November 
2003, the RO awarded Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002). 
However, in January 2005, the RO again determined that the 
appellant was not entitled to DEA benefits under 38 U.S.C.A. 
Chapter 35.  The case was again remanded in January 2006 for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.



FINDINGS OF FACT

1.  The veteran's death in December 1997 from 
cardiorespiratory arrest was caused by nephrotic syndrome 
with severe proteinuria as a consequence of severe 
hypoalbuminemia and infective spondylitis. .

2.  At the time of the veteran's death, service connection 
was in effect for postgastrectomy syndrome rated as 40 
percent disabling, anxiety neurosis rated as 30 percent 
disabling, and hemorrhoids rated as 0 percent disabling.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

4.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 ); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002; a rating 
decision in January 1998; a statement of the case in May 
1998; and supplemental statements of the case in October 
1998, January 2005, and April 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical opinion in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.
Merits of the claims

Service Connection for the Cause of the Veteran's Death

According to the contemporaneous death certificate, the 
immediate cause of the veteran's death was cardiorespiratory 
arrest, which was due to nephrotic syndrome with severe 
proteinuria, which was in turn due to severe hypoalbuminemia; 
the underlying cause of death was infective spondylitis. 
According to a September 2002 death certificate, the cause of 
the veteran's death was "DIS PLAS PROTEIN MET NEC."  There 
was no autopsy.
 
Under applicable law, a claimant of Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially or materially contributed to 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

In this case, the veteran's service medical records are 
negative for findings and/or diagnosis of any of the 
disorders implicated in the veteran's death.  The post 
service medical records reveal that the conditions resulting 
in the veteran's death were diagnosed during or approximate 
to the veteran's VA hospitalization in July 1997.  During 
this hospitalization the veteran developed acute tubular 
necrosis and interstitial nephritis after the use of Septra 
as confirmed by renal biopsy.  He also presented with 
proteinuria, which contributed to hypoalbuminemia.  During 
outpatient follow up, the veteran developed severe back pain 
and a diagnosis of infectious spondylitis, which prompted 
readmission to the hospital in late November 1997.  He 
underwent prolonged antibiotic therapy.  Nevertheless, the 
veteran had acute respiratory deterioration and died.  

The post service medical records, as summarized above, reveal 
that the conditions implicated in the veteran's death were 
diagnosed immediately prior to his death, specifically during 
or approximate to his period of terminal hospitalization 
beginning in November 1997, many years after the veteran's 
last period of service in November 1970.  The initial 
manifestation of the conditions implicated in the veteran's 
death are too remote in time from service, and the evidence 
does not support the conclusion that there is a relationship 
between any of these conditions and service so as to warrant 
the grant of service connection for the cause of the 
veteran's death absent evidence to the contrary.

In July 1999, the Board remanded the case for additional 
development and readjudication.  A VA specialist in the 
diagnosis and treatment of renal failure was requested to 
render an opinion as to "whether it is at least as likely as 
not that the veteran's service-connected disabilities singly 
or jointly with some other condition were the immediate or 
underlying cause of the veteran's death or contributed 
substantially or materially to the veteran's death."   In an 
opinion dated in April 2003, the specialist noted a review of 
the veteran's claims file and opined that the veteran 
developed severe irreversible kidney damage secondary to the 
ingestion of Septra prescribed at the VA hospital. He noted 
that the veteran never regained basal renal function. He 
further noted that while the veteran had several other 
debilitated conditions, none contributed to his eventual 
death in cardiorespiratory arrest as much as his chronic 
renal insufficiency.  He concluded that chronic renal 
insufficiency secondary to drug induced kidney damage was the 
main cause of death of the veteran.
A further clarifying medical opinion on the relationship, if 
any, between the veteran's service-connected disorders and 
the immediate or underlying causes of the veteran's death s 
was sought by a Board remand in January 2006.   Pursuant to 
this remand, a VA specialist in digestive conditions and 
mental disorders reviewed the veteran's claims folder.  The 
VA specialist in digestive disorders opined that the 
veteran's service-connected status post gastrectomy syndrome 
and service-connected hemorrhoids are not at least as likely 
as not the immediate or underlying cause of the veteran's 
death nor were they substantially or materially contributory 
to the veteran's death.  The VA mental disorder specialist 
similarly opined that the veteran's anxiety neurosis played 
no role at all in the cause of the veteran's death.  
Competent medical opinion to the contrary has not been 
presented.

The Board notes that the evidence in its entirety, to include 
the veteran's certificate of death and the records of his 
terminal hospitalization, does not support the conclusion 
that the veteran's death was a direct result of events other 
than a process brought on by nonservice-connected 
conditions..  These conditions, as noted above, were 
initially diagnosed in 1997 and records associated with the 
veteran's terminal hospitalization show that his death was 
solely a direct result of the consequences of treatment 
rendered to the veteran for a non-service-connected 
disability.  Therefore, as the competent medical evidence 
fails to show that a service-connected disability caused or 
contributed to the veteran's death, there is no basis for 
service connection for the cause of the veteran's death.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and the claim for service connection for the cause 
of death of the veteran must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



Dependents' Educational Assistance Benefits under 38 U.S.C.A. 
Chapter 35

With regard to the claim for Survivors' and Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code,  such benefits may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists, in 
pertinent part, if the veteran has a permanent total service-
connected disability at the time of death or if the veteran 
died as a result of a service-connected disability.  38 
U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

A noted above, the veteran died many years after service of a 
non-service connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, and the remaining criteria have not been met, the 
appellant is not entitled to Dependents' Educational 
Assistance on this basis. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35 is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


